Citation Nr: 1735653	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-12 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a separate compensable rating for lateral instability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 2004 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for status post left knee anterior cruciate ligament reconstruction and repair of medial meniscus and assigned a 10 percent rating, effective December 1, 2009.  Jurisdiction has since been transferred to the VA RO in Denver, Colorado.

In July 2016, the Board, in pertinent part, denied entitlement to an initial rating in excess of 10 percent for a status post left knee ACL reconstruction and repair of medical meniscus.  In doing so, the Board also denied entitlement to a separate disability rating for left knee instability. 

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in June 2017, the Court issued an Order that granted a Joint Motion for Partial Remand (JMR) which vacated the Board's decision as to the issue of entitlement to a separate compensable rating for left knee instability.  The Court returned this issue to the Board for appropriate action.

Below, the Board awards a separate rating for instability of the left knee, assigning a 10 percent rating.  The issue of entitlement to a rating in excess of 10 percent for left knee instability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

From December 1, 2009, the Veteran's left knee disability has been productive of slight instability.


CONCLUSION OF LAW

From December 1, 2009, the criteria for a 10 percent rating for slight instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 4.71a, DC 5257 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Entitlement to a Separate Compensable Rating for Left Knee Instability

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran in this case contends that a separate compensable rating is warranted for left knee instability.

DC 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a.

A May 2010 VA treatment note indicated that the Veteran reported feeling his left knee popping out and clicking when walking.

A July 2010 VA treatment note indicated that the Veteran had six months of instability of the left knee three years after hamstring ACL reconstruction.  Medial lateral, anterior, and posterior laxity were all normal on testing.  However, the pivot shift test was positive.   The treating orthopedic surgeon diagnosed the Veteran with ligamentous laxity of the left knee status post repair.  

The Veteran was afforded a VA knee examination in June 2012.  Joint stability tests were all normal.  The Veteran did not report any symptoms of knee instability.

A March 2013 VA treatment note indicated that the Veteran had bilateral medial collateral ligament laxity.  He also had left knee popping, pain, swelling and insecurity worse with weight bearing and heavy lifting.

In October 2014, the Veteran complained of "instability issues."  Lachman's test and the pivot test were positive.  There was mild laxity of the joint line.

In December 2014, the Veteran reported having left knee stability issues, lateral moving conditions, and other issues which felt like his knees was coming out of place.  

The Veteran was afforded a VA examination in May 2015.  He reported buckling of the knees five times per week and knee locking.  He also stated that his knee felt unstable.  Upon examination, joint stability of the left knee was normal.  However an additional factor affecting the Veteran's left knee disability was instability of station based on the Veteran's reports of left knee buckling.   There was a history of slight lateral instability, and no history of subluxation.  The Veteran was unable to fully perform Lachman's test.
In July 2015, the Veteran stated that he had zero stability in his left knee.

A November 2015 VA treatment note indicated that the Veteran had a positive left knee Lachman's test, with mild laxity.

A December 2015 VA treatment note indicated that the Veteran reported having "more instability symptoms than the left[,] although cannot do cutting or quick direction changes on [e]ither."  On examination, he had "some laxity with anterior drawer and Lachman's" testing.

As noted by the Court, the Board acknowledged in its 2016 decision that the Veteran experienced instability of the left knee.  Specifically, the Board stated that the May 2015 VA examiner "noted that the Veteran had instability of his left knee" and "[t]here was a history of slight lateral instability of both knees."  The Board also recognized the VA examiner's findings that the Veteran's knees buckled roughly five times a week and locked when he was cutting hair.  These are favorable findings of fact that were not reversed by the Court.  See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007) (noting that the Court is prohibited by statute from reversing findings of fact that are favorable to a claimant).  Therefore, these findings constitute the law of the case.

On review of the evidence, both lay and medical, the Board finds that a separate rating under DC 5257 for lateral instability of the left knee is warranted from December 1, 2009.  The evidence demonstrates that the Veteran's experiences instability of the left knee.  Based on his consistent reports of left knee instability, and the medical evidence as outlined above, the Board finds, resolving any doubt in the Veteran's favor, that he has left knee instability of a slight nature.  Therefore, the weight of the evidence supports a separate 10 percent rating for left knee instability from December 1, 2009.  The Board will not address in this decision 

whether a rating in excess of 10 percent for left knee instability is warranted, as that issue is addressed in the remand below.

ORDER

From December 1, 2009, a separate 10 percent rating for left knee instability is granted, subject to controlling regulations governing the payment of monetary awards. 


REMAND

With regard to the issue of entitlement to a separate rating higher than 10 percent for left knee instability, further development is necessary.

The record reflects that the Veteran's most recent VA examination for his left knee occurred in May 2015.  The fact that a VA examination is over two years old is not a valid basis, unto itself, to provide the Veteran with another VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In this case, however, the Veteran stated in January 2017 that he had re-injured his knee and his knee disability had worsened.  The Board finds this statement to be evidence of possible worsening since the last VA examination.  Therefore, a new VA examination is needed to assist in determining the current severity of the left knee instability.  Snuffer, 10 Vet. App. at 400.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and severity of his left knee instability.  The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner.  All appropriate tests, studies, and consultation should be accomplished and all clinical findings should be reported in detail.

The examiner should describe the symptoms associated with the Veteran's left knee instability, and specifically indicate the current severity (slight, moderate, or severe) of the Veteran's left knee instability.

A thorough explanation must be provided for all opinions rendered.  

3.  After completion of the above and compliance with the requested action has been ensured, adjudicate the issue of entitlement to a rating higher than 10 percent for left knee instability.  If the determination is adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


